Jones, P. J.,
dissenting. The question whether the obstruction made by the bag of soiled linen in the passageway of the car, or the lurching of the train, was the proximate cause of plaintiffs injury was not a question of law but of fact for the jury; as was also the question of whether plaintiff in attempting to step over this obstruction was guilty of contributory negligence. In my opinion the case should have been submitted to the jury, and the court erred in directing a verdict. Ellis & Norton v. Ohio Life Ins. & Trust Co., 4 Ohio St., 644, and Gibbs v. Village of Girard, 88 Ohio St., 34.